Citation Nr: 1714479	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-00 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, claimed as chronic obstructive pulmonary disorder (COPD).  


REPRESENTATION

The Veteran represented by:      Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2016, the Veteran testified at a Board hearing conducted before the undersigned Veterans Law Judge.  

In June 2016, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested an expert medical opinion from the Veterans Health Administration (VHA), which was rendered in March 2017.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, after which the Veteran's representative submitted a related argument, and the Veteran submitted a statement indicating he had no further evidence or argument on the matter.

Other additional evidence has been received since the December 2012 statement of the case (SOC).  The Veteran has either expressly waived initial RO consideration or the evidence is not pertinent to the claim on appeal.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran does not have a current chronic respiratory disorder, to include COPD, that is related to service.  



CONCLUSION OF LAW

The criteria for service connection for a chronic respiratory disorder, to include COPD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's DD Form 214 reflects that the Veteran served approximately one year and eight months in the Republic of Vietnam; thus, he is presumed to have been exposed to Agent Orange.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Veteran is seeking service connection for a chronic respiratory disease, claimed and diagnosed by his treatment providers as COPD, which he asserts resulted from his in-service exposure to diesel exhaust fumes, his in-service partial pneumothorax, and/or his malarial infection contracted during service.  The Veteran asserts that, while his 15 year history of tobacco use (spanning from service until the age of 38) may have contributed to his post-service development of COPD, these in-service respiratory events were also contributing factors, and he reports experiencing respiratory problems since service.  

During service, the Veteran received in-patient treatment for a partial right pneumothorax in August 1971, and in September 1971, he sought treatment for shortness of breath.  However, during his October 1971 separation medical examination, the Veteran's respiratory system was clinically assessed as normal, with a notation that his prior pneumothorax had been "cured."  Shortly after service, the Veteran was treated for a malarial infection, and service connection was subsequently granted for the residuals of this infection, given the presumption that the Veteran contracted malaria during service.  

After service, the Veteran underwent a VA examination in April 1974, which the RO scheduled in error, as the examination was intended for a different veteran of the same name.  The examination report reflects that during this examination, the Veteran reported his in-service pneumothorax had resolved without residuals, as he was able to run for one hundred yards and climb four flights of stairs without developing shortness of breath.  No respiratory abnormalities were noted during this examination, and while a chest x-ray revealed some scarring, the results of pulmonary functioning testing (PFT) performed in May 1974 were deemed normal.

Subsequent post-service treatment of record first reflects a diagnosis of COPD in February 2010, when PFT results revealed obstructive lung disease.  In support of his claim, the Veteran has submitted letters authored in 2010, 2011 and 2016 by his private primary care physician and nurse practitioner (both of whom have the surname of Carlson), who state their belief that the Veteran's current COPD could be related to the Veteran's in-service pneumothorax and malaria contracted during service, noting the Veteran's report of experiencing respiratory distress since service.  Notably, both opinions use speculative language, noting that there "could be" such a correlation and that these in-service events were among "possible" etiologies.  

Conversely, VA medical opinions rendered in 2010 and 2011 conclude that there is insufficient medical evidence to establish a link between the Veteran's current COPD and his in-service malarial infection or pneumothorax, as there is no known clinical correlation between malaria and COPD and because the Veteran did not undergo a thoracotomy to treat his pneumothorax, the scarring related to which could contribute to COPD.  The Veteran's scar tissue observed during chest x-rays was characterized as unrelated to the Veteran's pneumothorax.

Given these conflicting medical opinions, the Board requested that the VHA delegate a subject matter medical expert, specifically a pulmonologist, to review the Veteran's claims file and opine whether the Veteran's post-service development of any respiratory disorder, to include COPD, is related to his in-service diesel exhaust fume exposure (incurred while operating heavy machinery in Vietnam), partial pneumothorax, or malarial infection.  In March 2016, the designated VA pulmonologist (hereinafter referred to as the VHA expert) authored the requested opinion.  The VHA expert is the Chief of Pulmonology/Critical Care Section at a VA Medical Center.

The VHA expert concluded that it is less likely than not that any current chronic respiratory disorder is related to service.  The VHA expert first stated that in her opinion, the clinical data of record failed to support a diagnosis of COPD, as the Veteran's PFT results were above the threshold results required to support a COPD diagnosis and because chest x-rays of record failed to reflect findings consistent with COPD, namely hyperlucency and hyperinflation.  

Nevertheless, to the extent the Veteran has a respiratory disorder other than COPD (as reflected by abnormal clinical pulmonary findings of record, upon which other practitioners diagnosed COPD), the VHA expert concluded that there is no evidence establishing a causal relationship between any current respiratory disorder and service.  In support of this conclusion, the VHA expert noted the lengthy gap between the Veteran's discharge from service in 1971 and his first diagnosis of a respiratory disorder in 2010 (thereby failing to suggest a clinical correlation); the Veteran's 15 pack year history of cigarette smoking (a noted risk factor for developing respiratory disorders); and the lack of any medical literature supporting a correlation between malaria, diesel fume exposure, and an uncomplicated pneumothorax and the subsequent development of a respiratory disorder (adding the caveat that exposure diesel fumes could exacerbate symptoms of a respiratory disorder but not cause the disorder itself).  

As referenced above, the Board acknowledges that the Veteran is competent to report his in-service diesel fume exposure, contraction of a malarial infection, respiratory symptoms and pneumothorax during service, as well as his post-service respiratory impairments, and given the consistency of the Veteran's and corroboration of his documented in-service treatment, the Board deems the Veteran's reports to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  

However, while the Veteran is competent to report experiencing these symptoms since service, a determination as to whether the Veteran's current respiratory disorder is related to service is a complex matter requiring related medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Further, as the Veteran has no known or reported medical expertise, he is not legally competent to establish a nexus between a respiratory disorder and service; thus, his opinion as to causation lacks probative value, and an opinion by a qualified medical expert is required to decide the claim.  In that regard, the March 2017 opinion rendered by the VHA expert, a VA pulmonologist (and chief of a VA pulmonary clinic), constitutes such competent medical evidence.  Further, as this opinion is unequivocally stated, consistent with the record, and supported by cited evidence of record and a detailed rationale, the Board finds that this medical opinion is probative evidence against the Veteran's claim.  That is, the expert medical evidence outweighs the Veteran's report of a continuity of symptomatology and his lay opinion on the matter, even if such a theory is intuitively plausible to a lay person.

Furthermore, although not expressly asserted by the Veteran, the Board finds that given the Veteran's documented Vietnam service, the issue of whether the Veteran's respiratory disorder could be related to his presumed in-service Agent Orange exposure has been raised by the record.  However, no non-cancerous respiratory disorders are among the enumerated diseases for which service connection may be presumed per 38 C.F.R. §§ 3.307 and 3.309, and there is no lay or medical evidence of record suggesting a correlation between this presumed in-service herbicide exposure and the Veteran's post-service respiratory disorder.  Thus, this theory of service connection lacks merit and additional examination or opinion evidence is not necessary given the lack of an indication of a possible link between the two.  

In sum, as the more probative evidence of record fails to support a causal link between the Veteran's current respiratory disorder and service, the Board concludes that the preponderance of evidence is against the Veteran's service connection claim.  Accordingly, there is no reasonable doubt to resolve in the Veteran's favor, and service connection for a respiratory disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a chronic respiratory disorder, to include COPD, is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


